Citation Nr: 1760245	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-27 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left testicle disorder, to include epididymitis.  

2.  Entitlement to an initial higher (compensable) rating for right shin splints.  

3.  Entitlement to an initial higher (compensable) rating for left shin splints.  

4.  Entitlement to an initial higher (compensable) rating for a hammer toe of the right foot.  

5.  Entitlement to an inial higher (compensable) rating for a hammer toe of the left foot.  

6.  Entitlement to an initial rating higher than 30 percent for an anxiety disorder.  

7.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 2008 to February 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted service connection and a noncompensable rating for right shin splints (right knee shin splints), effective February 12, 2011; granted service connection and a noncompensable rating for left shin splints (left knee shin splints), effective February 12, 2011; granted service connection and a noncompensable rating for a hammer toe of the right foot (right hammer toe), effective February 12, 2011; granted service connection and a noncompensable rating for a hammer toe of the left foot (left foot hammer toe), effective February 12, 2011; and granted service connection and a noncompensable rating for an anxiety disorder (anxiety disorder, not otherwise specified, claimed as an adjustment disorder, with anxiety and insomnia), effective February 12, 2011.  By this decision, the RO also denied service connection for a left testicle disorder, to include epididymitis (listed as left testicle epididymitis with pain).  

The case was later transferred to the Muskogee, Oklahoma Regional Office (RO).  

A July 2013 RO decision increased the rating for the Veteran's service-connected anxiety disorder to 30 percent, effective February 12, 2011.  

The issues of entitlement to an initial rating higher than 10 percent for right shin splints; entitlement to an initial rating higher than 10 percent for left shin splints; entitlement an initial rating higher than 30 percent for an anxiety disorder; and entitlement to service connection for a back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left testicle disorder, diagnosed as residuals of a benign lesion removal of the left epididymis, had its onset in service.  

2.  Throughout the entire appeal period, the Veteran's right shin splints have been productive of at least functional loss due to painful motion.  

3.  Throughout the entire appeal period, the Veteran's left shin splints have been productive of at least functional loss due to painful motion.  

4.  Throughout the entire appeal period, the Veteran's hammer toe of the right foot has been manifested by pain.  

5.  Throughout the entire appeal period, the Veteran's hammer toe of the right foot has been manifested by pain.  


CONCLUSIONS OF LAW

1.  A left testicle disorder, diagnosed as residuals of a benign lesion removal of the left epididymis was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for at least an initial 10 percent rating for right shin splints have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2017).  

3.  The criteria for at least an initial 10 percent rating for left shin splints have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2017).  

4.  The criteria for an initial 10 percent rating for a hammer toe of the right foot have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5282 (2017).  

5.  The criteria for an initial 10 percent rating for a hammer toe of the left foot have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5282 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Left Testicle Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has a left testicular disorder, to include epididymitis, that is related to service.  He specifically maintains that he was treated for left testicular problems, including epididymitis, since approximately April 2009.  The Veteran reports that physicians removed a tumor/cyst of the left testicle in 2010, but that he continued to have pain in that area since that time.  He indicates that he had to leave the service as a result of left testicular pain after the surgery.  The Veteran essentially asserts that he had left testicular problems, including epididymitis and the removal of a tumor/cyst of the left testicle during service, and that he has suffered from left testicular problems since that time.  

The Veteran served on active duty in the Army from June 2008 to February 2011.  

The service treatment records indicate that he was treated for left testicular problems, including surgery, on numerous occasions during his period of service.  The Veteran was diagnosed with left testicular disorders, including left testicular pain; a scrotal varicocele; epididymitis; a hydrocele of the male genital organs; an acute left epididymitis with a possibly reactive inflammatory hydrocele; a left testes mass; a benign epididymis neoplasm, with uneventful surgery and some postoperative swelling at the surgical site; and possible chronic epididymitis manifested by chronic left testicular pain.  

Post-service VA treatment records, including examination reports, show treatment for disorders, including left testicular disorders.  

A February 2011 VA general medical examination report does not include a notation that the Veteran's claims file was reviewed.  The Veteran reported that his pain with epididymitis in the left testicle began in April 2009.  He stated that he did not sustain any trauma to the genitals or genitourinary system.  He indicated that he was diagnosed with epididymitis in 2009.  It was noted that the Veteran reported a history of having urinary tract stones and that he did not have any invasive procedures for the stones.  The Veteran reported that he was hospitalized for a cyst removal in "November 2009" and that he did not experience any residual symptoms at that time.  He indicated that a scar on his left scrotum was caused by the cyst removal.  

As to diagnoses, the examiner indicated that there was no diagnosis for the claimed condition of epididymitis with pain of the left testicle.  The examiner did diagnose a surgical scar of the left scrotum.  

A March 2014 VA male reproductive systems examination report does not include a notation that the claims file was reviewed.  The Veteran reported that the onset of his left testicular symptoms was in 2009 and that he had the condition during his active duty.  He stated that he had pain and swelling during physical exercises.  The Veteran indicated that he went to the emergency room and that physicians removed a tumor/cyst on the left testicle in 2010, but that the pain and continued since that time.  He maintained that he was "medical boarded" out of the service for continued pain in the left testicle even after the surgery.  It was noted that the Veteran was taking anti-inflammatory medications for his left testicular problem.  

The diagnosis was a benign lesion removal of the left epididymis.  The examiner reported that a varicocele was not present.  The examiner stated that there was no mass on the left testicle.  The examiner related that the Veteran did have tenderness of the left testicle described as tenderness and pain on palpation.  It was noted that medical evidence was not available.  The examiner indicated that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran had multiple evaluations and ultimately surgical treatment for testicular pain.  The examiner stated that the examination revealed a healed surgical scar of the scrotum supporting the Veteran's history.  The examiner maintained that it was established that surgical removal of the benign testicular and epididymal lesions was indicated for pain with supported by physical findings.  The examiner stated that the removal of such lesions did not assure relief of testicular pain and that such could be persistent as a consequence of the surgery.  

A May 2014 report from a different VA examiner includes a notation that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail.  The examiner indicated that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner specifically maintained that it was at least as likely as not that the Veteran's testicular condition, with pain, was related to the same condition noted and/or treated during service because the condition did not resolve after surgery in 2009 and the left testicular condition, with pain, was well documented on numerous service treatment records.  The examiner stated that the left testicular pain was not noted on an enlistment examination and the Veteran was treated by an urologist while in-service with no success.  

The Board observes that medical evidence shows that the Veteran was treated for left testicular problems on numerous occasions during service, including surgical treatment for a benign epididymis neoplasm and/or left testes mass.  The Board notes that a post-service March 2014 VA male reproductive systems examination report relates a current diagnosis of a benign lesion removal of the left epididymis.  The Board observes that the examiner specifically indicated that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the examination revealed a healed surgical scar of the scrotum supporting the Veteran's history, and that it was established that surgical removal of the benign testicular and epididymal lesions was indicated for pain with supported by physical findings.  The Board observes that the examiner did not specifically review the Veteran's claims file.  Although claims file review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes, however, that the examiner did provide a rationale for his opinion despite the lack of a review of the claims file.  

Additionally, in a subsequent May 2014 report, a different VA examiner, following a review of the claims file and a discussion of the Veteran's medical history, concluded that it was at least as likely as not that the Veteran's testicular condition, with pain, was related to the same condition noted and/or treated during service because the condition did not resolve after surgery in 2009 and the left testicular condition, with pain, was well documented on numerous service treatment records.  

The Veteran is currently diagnosed with a testicular disorder, diagnosed as residuals of a benign lesion removal of the left epididymis.  In light of the positive opinion provided by the examiner, pursuant to the March 2014 VA male reproductive system examination report, as well as the positive opinion provided by a different VA examiner in a May 2014 report, the Board concludes that service connection for a left testicular disorder, diagnosed as residuals of a benign lesion removal of the left epididymis, is warranted.  Therefore, service connection for a left testicular disorder, diagnosed as residuals of a benign lesion removal of the left epididymis, is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II. Right Shin Splints and Left Shin Splints

The Veteran contends that his right shin splints and left shin splints are worse than contemplated by his currently assigned disability ratings and that compensable ratings are therefore warranted for those service-connected disabilities.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Moreover, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Of particular relevance to the instant case, the provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

For the sake of judicial economy, the Board will not discuss the specific diagnostic codes implicated in this case.  Instead, the Board will confine its analysis to the aforementioned provisions governing painful motion, which has been demonstrated with respect to the Veteran's service-connected right shin splints and left shin splints.  

A February 2011 VA general medical examination report does not include a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was diagnosed with shin splints and that the condition had existed for two years.  He indicated that such occurred while running and performing physical activity.  The Veteran indicated that the areas involved were both knees and both shins.  He maintained that he had pain in both knees, which occurred six times per week and that each time the pain would last for an hour.  He related that the pain was localized and he described the pain as burning, aching, and sharp and as an eight out of ten.  The Veteran reported that the pain could be exacerbated by physical activity and that it was relieved with rest and Naproxen.  It was noted that the Veteran stated that he experienced weakness, stiffness, and giving way as a result of his bilateral shin splints.  The examiner indicated that range of motion of the right knee and left knee were within normal limits.  The diagnoses were shin splints of the right knee and shin splints of the left knee.  

A March 2014 VA knee and lower leg conditions examination report does not include a notation that the Veteran's claims file was reviewed.  The Veteran reported that both of his knees felt tender and like they were bruised.  The Veteran reported that he had flare-ups that impacted the function of his knees and that he described the impact as both knees becoming stiff and painful, and that they would feel bruised on the inside.  The examiner indicated that right knee and left knee flexion was 110 degrees, respectively, and right knee and left knee extension was 0 degrees, respectively.  The diagnosis was bilateral knee strain.  

The Board observes that although the clinical evidence demonstrates minimal, if any, limitation of range of motion of the Veteran's right knee and left knee, the Veteran is competent to report his symptoms as to his right knee and left knee such as pain on motion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  The Board finds that the Veteran's reports of reduced functionality as a result of his service-connected right shin splints and left shin splints during periods of flare-ups are credible.  In light of the above examination findings, the Board finds that, pursuant to Burton, initial ratings of 10 percent are warranted for the painful motion associated with the Veteran's service-connected right shin splints and left shin splints, respectively.  See 38 C.F.R. §§ 4.59, 4.71a.

While this represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of the issues would, at this point, be premature and that additional evidentiary development is necessary, as outlined below.  

III. Hammer toes of the Right Foot and Left Foot

The Veteran contends that his hammer toe of the right foot and hammer toe of the left foot, respectively, are worse than contemplated by his currently assigned disability ratings and that compensable ratings are therefore warranted for those service-connected disabilities.  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2017).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).  

The Board observes that the Veteran is solely service-connected for a hammer toe of the right foot and a hammer toe of the left foot.  The RO has rated his hammer toe of the right foot and hammer toe of the left foot pursuant to Diagnostic Code 5282.  Under Diagnostic Code 5282, a noncompensable rating (0 percent) is warranted where there is hammer toe of a single toe and a 10 percent rating is warranted for hammer toes where all the toes on the foot are hammertoes and there is no evidence of claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  

A February 2011 VA general medical examination report does not include a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had pain in his feet which occurred two times per week and would last for one hour each time.  He indicated that the pain was burning and aching and described the pain as a six out of ten.  The Veteran reported that the pain was exacerbated by standing and that it was relieved with rest.  He indicated that he did not have any pain, weakness, stiffness, swelling, or fatigue in his bilateral feet while at rest.  He stated that, while walking, he had pain, but that he did not have weakness, stiffness, swelling, or fatigue.  The examiner reported that on examination of the Veteran's feet, there was no evidence of edema, disturbed circulation, weakness, atrophy, of the musculature, tenderness, heat, redness, instability, or signs of deformity.  The examiner related that there was active motion of the metatarsophalangeal joints of the great toes, bilaterally.  The examiner maintained that there was no evidence of pes planus, pes cavus, hammer toes, or hallux valgus, bilaterally.  The examiner related that there was no functional limitation on standing and walking, and that the Veteran did not use corrective shoe wear.  

A February 2011 radiological reports, as to the Veteran's right foot, relates an impression of a negative right foot with a slight hammer toe deformity.  It was noted that an atavistic cuneiform was present, but that the foot was relatively normally aligned.  A February 2011 radiological report, as to the Veteran's left foot, indicates an impression of a negative right foot with a slight hammer toe deformity.  The examiner indicated that an atavistic cuneiform was present, but that the foot was relatively normally aligned.  

The diagnoses were a hammer toe of the right foot and a hammer toe of the left foot.  The examiner indicated that there were no subjective factors, but that the objective factors were x-rays of the right foot and left foot, respectively.  

A March 2014 VA miscellaneous foot conditions examination report solely relates a diagnosis of bilateral pes planus of the feet.  The examiner indicated that the Veteran did not have hammer toes.  

A June 2014 VA miscellaneous foot conditions examination report also solely refers to a diagnosis of pes planus of both feet.  The examination report refers to symptoms regarding the Veteran's bilateral flat feet.  

The Board finds that a rating of at least 10 percent is warranted for the Veteran's service-connected hammer toe of the right foot and hammer toe of the left foot.  Where a Veteran has a noncompensable rating for a musculoskeletal disability and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Id.  In this case, at the February 2011 VA miscellaneous foot conditions examination, the Veteran specifically reported that he had pain in his right foot and left foot and the diagnoses solely referred to a hammer toe of the right foot and a hammer toe of the left foot.  The Veteran specifically indicated that he had pain with walking in his feet.  The Board finds that in light of the holding of Southall-Norman, a 10 percent rating is warranted for the Veteran's hammer toe of the right foot and a 10 percent rating is warranted for his hammer toe of the left foot, respectively.  

The Board observes that the maximum rating under diagnostic code 5282 is 10 where all the toes on the foot are hammertoes and there is no evidence of claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  In this case, the Board has already assigned the Veteran a 10 percent rating for his hammer toe of the right foot and a 10 percent rating for his hammer toe of the left foot, as discussed above.  Thus "staged ratings" greater than a 40 percent rating are not warranted.  Fenderson, 12 Vet. App. at 119.  


ORDER

Entitlement to service connection for a left testicular disorder, diagnosed as residuals of a benign lesion removal of the left epididymis, is granted.  

An initial higher rating of at least 10 percent is granted for right shin splints, subject to the laws and regulations governing the payment of monetary awards.  

An initial higher rating of at least 10 percent is granted for left shin splints, subject to the laws and regulations governing the payment of monetary awards.  

An initial higher rating of 10 percent is granted for a hammer toe of the right foot, subject to the laws and regulations governing the payment of monetary awards.  

An initial higher rating of 10 percent is granted for a hammer toe of the left foot, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

The remaining issues on appeal are entitlement to an initial rating higher than 10 percent for right shin splints; entitlement to an initial rating higher than 10 percent for left shin splints; entitlement an initial rating higher than 10 percent for an anxiety disorder; and entitlement to service connection for a back disability.  

As to the Veteran's claims for higher ratings for his right shin splints and left shin splints, the Veteran was last afforded a VA knee and lower leg conditions examination in March 2014.  The diagnosis, at that time, was bilateral knee strain.  

The Veteran was previously afforded a VA general medical examination in February 2011.  The diagnoses, at that time, were shin splints of the right knee and shin splints of the left knee.  

The Board notes that the U.S Court of Appeals for Veteran's Claims (Court) has issued decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, and as the findings pursuant to the February 2011 VA general medical examination report and the March 2014 VA knee and lower leg conditions examinations are inadequate, the Board finds that a new VA examination should be provided addressing the Veteran's service-connected degenerative joint disease of the left knee.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As to the Veteran's claim for a higher rating for his service-connected anxiety disorder, the Board notes that he was last afforded a VA psychiatric examination in June 2014.  The Board notes that the Veteran was receiving recent VA treatment, including for his service-connected anxiety disorder, at the Muskogee, Oklahoma VA Medical Center.  However, the Board observes that there are no VA treatment reports of record from that facility subsequent to April 2014.  The Board notes that records of the Veteran's VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); See also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  In light of the state of the record, the Board finds that the claim must be remanded to associate those records and to afford the Veteran a VA examination to assess the current severity of his service-connected anxiety disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Finally, the Board notes that a March 2012 RO decision denied service connection for a back disability (listed as a thoracolumbar spine disc bulge).  In May 2012, the Veteran essentially expressed disagreement with the September 2012 RO decision as to that issue.  The Board observes that RO has not issued a statement of the case as to the issue of entitlement to service connection for a back disability.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for his right shin splints, left shin splints, and anxiety disorder since April 2014.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder (to include from the Muskogee, Oklahoma VA Medical Center).  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his service-connected right shin splints, left shin splints, and anxiety disorder, and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the Veteran for a VA examination to determine the extent and severity of his service-connected right shin splints and left shin splints.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right shin splints and left shin splints must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the service-connected Veteran's right shin splints and left shin splints and provide diagnoses of any pathology found.  

In examining the right knee and left knee, full range of motion testing must be performed where possible.  The joints involved must be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner should describe any pain, weakened movement, excess fatigability, instability of motion, and incoordination that is present.  The examiner must also state whether the examination is taking place during a period of flare-ups.  If not, the examiner must ask the Veteran to describe the flare-ups he experiences, including the frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected bilateral anxiety disorder.  The entire claim files, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected anxiety disorder must be described in detail.  

5.  Issue the Veteran a statement of the case as to the issue of entitlement to service connection for a back disability.

6.  Then readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


